                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                     AT CHATTANOOGA

    UNITED STATES OF AMERICA                            )
                                                        )
    v.                                                  )               No. 1:16-CR-057
                                                        )
    THOMAS LEBRON HUGHES                                )

                                MEMORANDUM AND ORDER

          Now before the Court is the defendant’s pro se motion for compassionate release

    pursuant to 18 U.S.C. 3582(c)(1)(A)(i) and for appointment of counsel, along with a

    memorandum in support. [Docs. 70, 71].1 The United States has responded in opposition

    the motion [docs. 72, 77], and the defendant has submitted two reply briefs and a letter of

    support. [Docs. 78-80].

          The matter is now ripe for the Court’s consideration. For the reasons that follow,

    the defendant’s motion will be denied.2

                                      I.      BACKGROUND

          In May 2017, the Honorable Harry S. Mattice, Jr., sentenced the defendant to a net

    term of 166 months’ imprisonment for attempted carjacking and for discharge of a firearm

    during and in relation to a crime of violence. The defendant is presently housed at USP

    Terre Haute with a projected release date of January 22, 2028. See Bureau of Prisons,



1
 An earlier pro se motion for compassionate release and for appointment of counsel [doc. 63] was denied in
relevant part, with leave to renew, by the Honorable Travis R. McDonough for failure to exhaust
administrative remedies. [Doc. 66].
2
 The defendant’s pro se motion to vacate pursuant to 28 U.S.C. § 2255 [doc. 68] remains pending before the
Court.


Case 1:16-cr-00057-RLJ-SKL Document 82 Filed 05/13/21 Page 1 of 10 PageID #: 591
    https://www.bop.gov/inmateloc/ (last visited May 10, 2021).                      He now moves for

    compassionate release due to the COVID-19 pandemic, hepatitis C, kidney problems,

    breathing problems, obesity, family concerns, and his rehabilitative efforts (which he

    deems “nothing short of remarkable”). 3

                                 II. COMPASSIONATE RELEASE

         Section 3582(c)(1)(A)(i) of Title 18, United States Code, allows district courts to

consider prisoner motions for sentence reduction upon a finding of “extraordinary and

compelling reasons.” That statute, as amended by the First Step Act of 2018, provides in

relevant part:

         [T]he court, upon motion of the Director of the Bureau of Prisons [“BOP”], or
         upon motion of the defendant after the defendant has fully exhausted all
         administrative rights to appeal a failure of the Bureau of Prisons to bring a
         motion on the defendant’s behalf or the lapse of 30 days from the receipt of
         such a request by the warden of the defendant’s facility, whichever is earlier,
         may reduce the term of imprisonment (and may impose a term of probation or
         supervised release with or without conditions that does not exceed the unserved
         portion of the original term of imprisonment), after considering the factors set
         forth in section 3553(a) to the extent that they are applicable, if it finds that—

             (i) extraordinary and compelling reasons warrant such a reduction ... and
             that such a reduction is consistent with applicable policy statements issued
             by the Sentencing Commission....

    18 U.S.C. § 3582(c)(1)(A)(i). Prior to the First Step Act, a motion for compassionate

    release could only be brought by the BOP Director, not a defendant.                    See 18 U.S.C. §

    3582(c)(1)(A) (2017). The First Step Act amended § 3582(c)(1)(A) to allow a defendant


3
  The defendant also raises arguments pertaining to his conditions of confinement. Such claims might be
cognizable, see, e.g., Estelle v. Gamble, 429 U.S. 97 (1976), but they should be presented in a civil lawsuit in
the prisoner’s district of confinement after the exhaustion of administrative remedies. See 42 U.S.C. §
1997e(a). There is no evidence that this defendant has exhausted his administrative remedies on those claims,
nor is he incarcerated in this judicial district. Additionally, the defendant raises arguments also found in, and
more appropriately presented in, his 2255 petition which, as noted, remains pending before the Court.
                                                       2

Case 1:16-cr-00057-RLJ-SKL Document 82 Filed 05/13/21 Page 2 of 10 PageID #: 592
    to file a motion for compassionate release after first asking the BOP to file such a motion

    on his behalf. See, e.g., United States v. Alam, 960 F.3d 831, 832 (6th Cir. 2020).

          The United States Sentencing Commission has promulgated a policy statement

    regarding compassionate release under § 3582(c), which is found at U.S.S.G. § 1B1.13 and

    the accompanying application notes. District courts in this circuit previously turned to

    U.S.S.G. § 1B1.13 to provide guidance on the “extraordinary and compelling reasons” that

    may warrant a sentence reduction but are no longer to do so, at least as to compassionate

    release motions filed by defendants (rather than by the BOP). See United States v. Jones,

    980 F.3d 1098, 1108 (6th Cir. 2020) (“[H]olding” that guideline 1B1.13 “is not an

    ‘applicable’ policy statement when an imprisoned person files a motion for compassionate

    release.”); accord United States v. Elias, 984 F.3d 516 (6th Cir. 2021).4 “District courts

    should [still] consider all relevant § 3553(a) factors before rendering a compassionate

    release decision.” Jones, 980 F.3d at 1114.

        A. Exhaustion

            The defendant has previously submitted a compassionate release request to the BOP,

    and more than 30 days have passed since that request was received by the warden. [Doc.

    71]. The Court thus has authority under § 3582(c)(1)(A) to address the instant motion. See

    Alam, 960 F.3d at 832.

        B. Merits

            As mentioned above, in support of his motion the defendant cites the COVID-19

    pandemic, hepatitis C, kidney problems, breathing problems, obesity, family concerns, and


4
    The parties in this case have not addressed any guideline policy statement other than § 1B1.13.
                                                       3

Case 1:16-cr-00057-RLJ-SKL Document 82 Filed 05/13/21 Page 3 of 10 PageID #: 593
 his rehabilitative efforts. Consistent with § 3582 and the Sixth Circuit’s holding in Jones,

 this Court has considered the defendant’s arguments and the broader facts of this case in

 light of the pertinent § 3553(a) factors. Pursuant to 18 U.S.C. § 3553(a),

      The court shall impose a sentence sufficient, but not greater than necessary, to
      comply with the purposes set forth in paragraph (2) of this subsection. The
      court, in determining the particular sentence to be imposed, shall consider –

      (1) the nature and circumstances of the offense and the history and
      characteristics of the defendant;

      (2) the need for the sentence imposed—

          (A) to reflect the seriousness of the offense, to promote respect for the law,
          and to provide just punishment for the offense;

          (B) to afford adequate deterrence to criminal conduct;

          (C) to protect the public from further crimes of the defendant; and

          (D) to provide the defendant with needed educational or vocational training,
          medical care, or other correctional treatment in the most effective manner;

      (3) the kinds of sentences available;

      (4) the kinds of sentence and the sentencing range established for—

          (A) the applicable category of offense committed by the applicable category
          of defendant as set forth in the guidelines—

                (i) issued by the Sentencing Commission pursuant to section 994(a)(1)
                of title 28, United States Code, subject to any amendments made to such
                guidelines by act of Congress (regardless of whether such amendments
                have yet to be incorporated by the Sentencing Commission into
                amendments issued under section 994(p) of title 28); and

                (ii) that, except as provided in section 3742(g), are in effect on the date
                the defendant is sentenced; . . .

          ...


                                                4

Case 1:16-cr-00057-RLJ-SKL Document 82 Filed 05/13/21 Page 4 of 10 PageID #: 594
       (5) any pertinent policy statement—

          (A) issued by the Sentencing Commission pursuant to section 994(a)(2) of
          title 28, United States Code, subject to any amendments made to such policy
          statement by act of Congress (regardless of whether such amendments have
          yet to be incorporated by the Sentencing Commission into amendments
          issued under section 994(p) of title 28); and

          (B) that, except as provided in section 3742(g), is in effect on the date the
          defendant is sentenced.

       (6) the need to avoid unwarranted sentence disparities among defendants with
       similar records who have been found guilty of similar conduct; and

       (7) the need to provide restitution to any victims of the offense.

 18 U.S.C. § 3553(a).

       At the defendant’s correctional institution there are currently no inmates or staff

 positive for COVID-19, with 714 inmates and 19 staff having recovered (including the

 defendant   [doc.   77]),   and    two   inmate    deaths.      See   Bureau   of   Prisons,

 https://www.bop.gov/coronavirus/ (last visited May 10, 2021). Historically, these numbers

 are not insignificant, but the Court simultaneously notes that outside the prison setting our

 nation faces an ongoing crisis in terms of COVID diagnoses, variants, hospitalizations, and

 deaths. Further, the COVID-19 pandemic cannot alone justify compassionate release. See,

 e.g., United States v. Shah, No. 16-20457, 2020 WL 1934930, at *2 (E.D. Mich. April 22,

 2020) (“[S]peculation as to whether COVID-19 will spread through Defendant’s detention

 facility . . . , whether Defendant will contract COVID-19, and whether he will develop

 serious complications, does not justify the extreme remedy of compassionate release.”);

 see also United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020) (“[T]he mere existence of

 COVID-19 in society and the possibility that it may spread to a particular prison alone

                                              5

Case 1:16-cr-00057-RLJ-SKL Document 82 Filed 05/13/21 Page 5 of 10 PageID #: 595
 cannot independently justify compassionate release[.]”). Additionally, at the defendant’s

 correctional complex, 1,293 inmates and 286 staff have been thus far been fully vaccinated

 against COVID-19. See Bureau of Prisons, https://www.bop.gov/coronavirus/ (last visited

 May 10, 2021).

        The BOP’s SENTRY Report categorizes the defendant as Care Level 1 in terms of

 both physical and mental health. “Care Level 1 inmates are less than 70 years of age and

 are generally healthy. They may have limited medical needs that can be easily managed

 by       clinician    evaluations     every       6      to    12     months.”            See

 http://www.bop.gov/resources/pdfs/care_level_classification_guide.pdf (last visited May

 10, 2021).

        Nonetheless, obese persons [body mass index (“BMI”) of at least 30] and overweight

 persons (BMI greater than 25 but less than 30) “can” be more likely to become severely ill

 from      COVID-19.          See     People       with    Certain    Medical     Conditions,

 https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical

 -conditions.html (last visited May 10, 2021). The higher the BMI, the greater the risk. Id.

        As of October 26, 2020, the defendant weighed 216.4 pounds. [Doc. 71]. According

 to his Presentence Investigation Report (“PSR”), the defendant is 70 inches tall. [Doc. 43,

 ¶ 79].     Those numbers convert to a BMI of 31.              See Adult BMI Calculator,

 https://www.cdc.gov/healthyweight/assessing/bmi/adult_bmi/english_bmi_calculator/bmi

 _calculator.html (last visited May 10, 2021). The defendant is therefore obese.

        The United States concedes that “this Court could plausibly find that Hughes’s

 obesity constitutes an extraordinary and compelling reason for release in light of the current

                                               6

Case 1:16-cr-00057-RLJ-SKL Document 82 Filed 05/13/21 Page 6 of 10 PageID #: 596
 pandemic.” [Doc. 72, p. 10, 13]. Accordingly, for purposes of the instant motion only, the

 Court finds that the defendant has shown extraordinary and compelling reasons for

 compassionate release.

       The defendant must next show that his release would be consistent with the 18 U.S.C.

 § 3553(a) factors. In the present case, the defendant attempted to carjack a hair salon

 patron’s motorcycle. [Doc. 43, ¶¶ 7-13]. The defendant

       pulled out a firearm and pointed it at the victim and barber. The defendant
       forced the victim and barber to get down on their knees and he pointed the
       firearm at them. The defendant demanded the victim’s keys to the motorcycle.
       The defendant also demanded the victim and barber’s cellular phones.

 [Id., ¶ 9]. A struggle ensued, during which the defendant twice discharged his gun. [Id.,

 ¶¶ 10, 13]. The defendant left with a victim’s phones and a motorcycle helmet, but not the

 motorcycle itself. [Id., ¶ 10]. He then stole a pickup truck and fled. [Id., ¶ 15].

       One of the victims wrote, “I suffer from depression and anxiety. Due to the trauma

 of the attack, I seldom wanted to leave home and lived in constant fear until [the defendant]

 was apprehended. My mother, and family, shared my fears.” [Id., ¶ 16]. The victim further

 reported that, “[a]s a result of the struggle with the assailant, Thomas Lebron Hughes, my

 hand/wrist had glass embedded in it. I now have constant reminders, scars, of the day that

 man tried to kill me.” [Id.].

       This case is not the defendant’s first encounter with the criminal justice system. He

 was 31 years old when sentenced by Judge Mattice and had already accrued an astounding

 24 countable criminal history points. [Id., ¶¶ 56, 76]. There are prior convictions for

 assault (twice), drug offenses, theft, introduction of contraband into a penal institution, auto

 burglary, aggravated burglary, and reckless endangerment (in which the defendant pulled
                                               7

Case 1:16-cr-00057-RLJ-SKL Document 82 Filed 05/13/21 Page 7 of 10 PageID #: 597
 a knife on a store employee). [Id., ¶¶ 37-44, 46-49, 51, 53]. There have been multiple

 violations of probation. [Id., ¶¶ 41-44, 47-49]. At the time of sentencing, the defendant’s

 pending state charges included fraud, aggravated assault, reckless endangerment, and

 vandalism (allegedly shattering a kiosk screen at the Hamilton County Jail). [Id., ¶¶ 58,

 60-61]. There are also two prior domestic violence convictions. [Id., ¶¶ 65, 67]. According

 to the Tennessee Department of Corrections, the defendant is a member of the Aryan

 Nation although, according to the PSR, the defendant “reported he is no longer an active

 member of this gang.” [Id., ¶ 74]. The defendant also reports a substance abuse history

 dating back to age 12. [Id., ¶ 79].

       The defendant asks the Court to look to his post-sentencing conduct rather than his

 background. SENTRY shows that the defendant has completed numerous brief educational

 courses. Presumably, he would have completed more but for COVID-related lockdown

 restrictions. The Court has considered the letters of support filed by the defendant [docs.

 71, 79] and the rehabilitative intentions described at length in his filings.

       Conversely, the Court must note that the defendant has incurred five disciplinary

 sanctions while incarcerated. Three of those have been for fighting, and one of those three

 involved possession of a dangerous weapon. The defendant states that all three fights were

 initiated by others.    Regardless, in his April 27, 2021 SENTRY Report, the BOP

 categorizes him as a high security inmate with a high risk of recidivism.

       The Court appreciates the rehabilitative intentions expressed by the defendant, and

 he is encouraged to remain on that path. The Court also recognizes that the defendant has

 some physical health issues. Those points, however, are substantially outweighed by the

                                               8

Case 1:16-cr-00057-RLJ-SKL Document 82 Filed 05/13/21 Page 8 of 10 PageID #: 598
 defendant’s significant and dangerous criminal history. Further, more than 80 months of

 actual time remain on his sentence. See United States v. Kincaid, 802 F. App’x 187, 188

 (6th Cir. 2020) (Several § 3553(a) factors “permit the court to consider the amount of time

 served in determining whether a sentence modification is appropriate.”).

      Compassionate release on these facts would not reflect the seriousness of the offenses

 of conviction, would not promote respect for the law or provide just punishment, and would

 not afford adequate deterrence or protect the public from future crimes. The pending

 compassionate release motion will accordingly be denied.

                          III.    APPOINTMENT OF COUNSEL

      As for the defendant’s request for appointed counsel, there is no constitutional right to

 an attorney in post-conviction proceedings. See Pennsylvania v. Finley, 481 U.S. 551, 555

 (1987) (“[T]he right to appointed counsel extends to the first appeal of right, and no

 further.”); Foster v. United States, 345 F.2d 675, 676 (6th Cir. 1965) (holding that the

 constitutional right to counsel does not extend to collateral proceedings). A district court

 has discretion, under 18 U.S.C. § 3006A(a)(2), to appoint counsel when “the interests of

 justice so require.” In exercising that discretion, a court should consider several factors,

 including the nature of the case, whether the issues are legally or factually complex, and the

 litigant’s ability to present the claims for relief to the court. See Lavado v. Keohane, 992

 F.2d 601, 605 (6th Cir. 1993).

      The compassionate release arguments presented to the Court in this case are

 straightforward and familiar, not beyond the capability of an ordinary pro se litigant.

 Moreover, pursuant to this court’s Standing Order SO-19-04, Federal Defender Services of

                                              9

Case 1:16-cr-00057-RLJ-SKL Document 82 Filed 05/13/21 Page 9 of 10 PageID #: 599
  Eastern Tennessee (“FDSET”) has already been appointed to represent all defendants who

  file a pro se § 3582(c)(1)(A) motion. FDSET has filed notice that, after a review of the

  defendant’s case, it does not intend to submit any pleadings. [Doc. 69].

                                    IV. CONCLUSION

        As provided herein, the defendant’s renewed motion for compassionate release and

  for the appointment of counsel [doc. 70] is DENIED.

              IT IS SO ORDERED.

                                                        ENTER:



                                                                s/ Leon Jordan
                                                          United States District Judge




                                              10

Case 1:16-cr-00057-RLJ-SKL Document 82 Filed 05/13/21 Page 10 of 10 PageID #: 600
